Appeal from an order of the Supreme Court, Chautauqua County (Joseph Gerace, J.), entered April 9, 2003. The order denied the motion of defendant North American Administrators, Inc. for leave to renew and reargue.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Cole v North Am. Adm’rs (11 AD3d 974 [2004]). Present—Pigott, Jr., P.J., Green, Pine and Hurlbutt, JJ.